Citation Nr: 1117000	
Decision Date: 05/03/11    Archive Date: 05/10/11

DOCKET NO.  07-06 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for a ruptured ear drum.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and Witness



ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran had active duty service from June 1966 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In March 2011, a hearing was held before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  Following the hearing, the Veteran submitted additional evidence consisting of several lay statements.  He supplied a waiver of his right to have this evidence initially considered by the RO; hence, the Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2010).


FINDINGS OF FACT

1.  Tinnitus had its onset in service.

2.  Hearing loss had its onset in service.

3.  In March 2011, prior to the promulgation of a decision in the current appeal, the Veteran asked that his claim for entitlement to service connection for a ruptured ear drum be withdrawn from appellate review.



CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  Resolving all doubt in the Veteran's favor, hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2010).

3.  The criteria for the withdrawal of the Substantive Appeal with respect to service connection for a ruptured ear drum have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this decision, the Board grants service connection for tinnitus and hearing loss.  As this represents a complete grant of the benefits sought on appeal, no discussion of VA's duty to notify and assist is necessary.

Service Connection

The Veteran seeks service connection for tinnitus and hearing loss.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact- finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed.Cir.1996).

Service treatment records are negative for complaints or clinical findings of tinnitus or a hearing loss disability consistent with 38 C.F.R. § 3.385.  A physical examination conducted in February 1970 at the time of the Veteran's separation from service showed whispered voice tests of 15/15 bilaterally.  Post-service VA treatment records beginning in December 2004 show a complaint of chronic hearing problems and an associated buzzing sound.  The Veteran was issued a hearing aid for the right ear in January 2005.

At a VA ear disease examination in August 2005 the Veteran reported decreased hearing that was worse in the right ear, and constant bilateral tinnitus.  Following a clinical evaluation, the clinician diagnosed bilateral sensorineural type hearing loss, most likely from noise exposure.

The Veteran underwent a VA audiological examination in August 2005.  His claims file was reviewed by the examiner.  The Veteran reported hearing loss was first noticed around 1971 or 1972 during a hearing evaluation with the Firestone Tire Company.  He also reported a history of noise exposure in service for an unknown period of time.  He denied a history of significant recreational noise exposure.  He reported tinnitus had been present for years.  A clinical evaluation revealed a mild to moderate sensorineural hearing loss in both ears.  The examiner opined that the service records did not support noise exposure experiences and thus it appeared that the claimed hearing impairment was less likely as not caused by noise exposure experiences while in the Navy.

Following these examinations, the Veteran's service personnel records were obtained.  Information in these records revealed that the Veteran was assigned to a naval destroyer and a naval destroyer escort and served as a seaman apprentice, seaman recruit, and seaman.  Based on these records, the RO conceded noise exposure noting that due to the nature and function of these vessels there were large guns onboard that were fired regularly.  As such, an individual with the Veteran's rating would have been exposed to considerable noise. 

The Veteran was thereafter afforded another VA audiological examination in April 2006 for a nexus opinion that included consideration of conceded in-service noise exposure.  A VA examiner reviewed the claims file and opined that there was no change in the prior opinion that due to the lack of evidence of routine in-service noise exposure experiences, the Veteran's hearing impairment and the claimed tinnitus were less likely than not cause by military noise exposure.  The examiner did indicate, however, that any documentation of diminished hearing acuity around 1971 and 1972 (i.e. shortly after discharge) should be considered evidence in support of the Veteran's claim.

Following that examination, the Veteran submitted copies of hearing tests that were administered at Firestone.  A hearing test administered in 1973 (pre-employment) reflected pure tone thresholds at 500 1000 2000 4000 6000 8000 HERTZ were as follows:  Right Ear 5 0 20 20 5 15 and Left Ear 0 0(5) 5 15 15 15.  A hearing test administered in 1975 (for purposes of retirement) reflected pure tone thresholds at 500 1000 2000 4000 6000 8000 HERTZ were as follows: Right Ear 15 10 30 25 25 30 and Left Ear 20 10 15 25 30 30.

The Veteran was afforded another VA audiological examination in December 2008, to include consideration of the post-service civilian employment hearing tests.  During the examination, the Veteran reported noise exposure in service while working with the deck force on two different destroyers, including operating gun mounts without hearing protection.  He stated after service, he worked in construction, roofing and performed janitorial work for about 2-3 years before he was hired at Firestone.  He stated that he almost was not hired at Firestone due to his hearing.  He denied use of hearing protection at Firestone.  After leaving Firestone, he drove a truck for several years and then became a barber in 1978 or 1979 and that he is still a barber at present.  The Veteran denied recreational noise exposure but did report that he has ridden motorcycles for some time with use of a helmet.  The Veteran reported constant ringing, buzzing, or cricket tinnitus bilaterally.  He could not recall exactly when it began, but estimated it was 5 to 10 years ago.

Following a clinical examination (that established a hearing loss disability consistent with 38 C.F.R. § 3.385), the examiner opined that he concurred with the original opinion rendered in 2005, that it appears much less than 50 percent likely that the Veteran's hearing loss and tinnitus are attributable to military duty.  The examiner's rationale was that hearing tests from Firestone showed normal hearing at the beginning of his employment in 1973 (three years after military service); however, a hearing test 2 years later, after working at Firestone, showed a significant change in hearing when compared to his pre-employment test.  Therefore, it appears that hearing loss began while working at Firestone.  Regarding the tinnitus, the examiner's rationale was that the Veteran provided an estimated onset date that was several decades removed from military duty.  

In undated witness statements, several of the Veteran's former Firestone co-workers attested to the fact that there was very little noise in the area in which they and the Veteran worked constructing tires.  A May 2009 private treatment record from Dr. Wood indicates that the Veteran reported exposure to high levels of noise during his naval service.  Dr. W. stated, "This could be sufficient to cause hearing loss."

At the Veteran's March 2011 hearing before the undersigned, he testified that he was exposed to acoustic trauma without hearing protection during service.  He reported that he noticed a little hearing loss prior to his civilian employment with Firestone.  The Veteran's representative contended that an undated audiogram in the service records reflected hearing thresholds similar to those exhibited at the 1975 retirement evaluation at Firestone.  The Veteran and his representative also speculated that the 1973 Firestone (pre-employment) hearing test was altered by Firestone so as to allow the Veteran to qualify for employment.  The Veteran contended that he "barely passed" that evaluation.  He denied excessive noise exposure while working at Firestone.  The Veteran's spouse testified that she had been married to the Veteran for 10 years and had only known the Veteran for a short while prior to their marriage.  The Veteran also testified that the ringing in his ears started in service and had continued since.

Tinnitus

The Veteran contends that his tinnitus is due to noise exposure experienced during his military service.  Based upon the Veteran's documented military occupational specialties, the Board acknowledges that the Veteran was likely exposed to loud noise.  The Board is mindful of the negative nexus opinions proffered by the VA examiners; however, given the Veteran's military occupational specialties, his credible account of tinnitus and report that it began during service and persisted since, the Board, resolving reasonable doubt in his favor, finds that his tinnitus had its onset in service.

Hearing Loss

The Veteran contends that his current hearing loss is due to military noise exposure.  As an initial matter, the Board notes that the VA audio examination results reflect a current bilateral hearing loss disability for VA purposes as defined by 38 C.F.R. § 3.385.  The Board has considered the Veteran's statements and hearing testimony concerning in-service noise exposure, as well as his documented duty assignment.  In giving due consideration to the circumstances of his service, military noise exposure is conceded.  38 U.S.C.A. § 1154(a).  Thus, the only remaining requirement to establish service connection is evidence of a nexus between the current bilateral hearing loss and the in-service noise exposure, or some other event.  In this case, bilateral hearing loss was first shown many years after separation from active service and cannot be presumed to have been incurred during service.  See 38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  Nonetheless, the Board finds that the evidence pertaining to a causal nexus in this case is at least in equipoise.  

Evidence in favor of the claim includes the Veteran's credible and competent lay testimony regarding noise exposure in service without the benefit of hearing protection; an awareness of hearing loss shortly after service; and report that his hearing acuity was noted to have been barely sufficient for civilian employment with Firestone during a prescreening evaluation.  The statements of his former co-workers attesting to the lack excessive noise while working at Firestone are also found to be credible and competent and tend to support the Veteran's claim.  The VA and private medical opinions indicating the Veteran's hearing loss is the result of noise exposure are not against the claim, but are not necessarily dispositive in the Veteran's favor either, as the clinicians failed to specifically identify military noise exposure as the cause of the current hearing loss.

Evidence against the claim includes the December 2008 VA examiner's competent and probative medical opinion that the Firestone pre-employment hearing test showed the Veteran's hearing was still relatively normal some two years after separation from service, and that the significant decline in his hearing acuity upon retirement from Firestone is indicative of noise exposure sufficient to cause hearing loss.  The August 2005 and April 2006 VA examiners also provided competent and probative medical opinions against a nexus.  In addition, while the Veteran has not reported any other noise exposure except for military noise exposure, the Board is mindful that his post-service civilian employment in construction, roofing, and as a janitor (prior to employment with Firestone) and his employment as a truck driver and his recreational motorcycle use (after leaving Firestone) also likely exposed him to noise.  However, there is no medical opinion in the record that adequately addresses whether such additional noise exposure is related to his current hearing loss disability.  In short, the evidence is in relative equipoise.  

Given the Veteran's documented military occupational specialties, conceded military noise exposure and credible report that he was not issued hearing protection, and his report that he noticed hearing loss shortly after service, the witness statement attesting to the lack of noise exposure at Firestone, and resolving all reasonable doubt in the Veteran's favor, concludes that his current hearing loss disability had its onset in service.

Withdrawn Claim

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  At the March 2011 hearing, the Veteran expressed intent to withdraw the issue of entitlement to service connection for a ruptured ear drum.  The Board clarified on the hearing record that it was the Veteran's intent to withdraw this issue and the Veteran acknowledged the same.  Thus, the Board finds that the Veteran knowingly and voluntarily waived his right to pursue an appeal of this issue.  See Evans v. Shinseki, No. 08-2133 (U.S. Vet. App. Jan. 28, 2011).  The Board further notes that such withdrawal was reduced to writing when the hearing testimony was transcribed, pursuant to 38 C.F.R. § 20.204.  Thus, there remains no allegation of error of fact or law for appellate consideration on that claim.  Accordingly, the Board does not have jurisdiction to consider an appeal in that matter. 

ORDER

Service connection for tinnitus is granted.

Service connection for hearing loss is granted.

The claim for service connection for a ruptured ear drum is dismissed.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


